1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                    ***

6
      JAMES W. LESCINSKY,
7
                           Plaintiff,
8                                                       2:18-cv-01479-JAD-CWH
      vs.                                               ORDER
9     CLARK COUNTY SCHOOL DISTRICT, et al.,
10                         Defendants.

11

12          Before the court is the Motion to Excuse the Attendance of Defendant Christopher Klemp from
13   the December 3, 2018 Early Neutral Evaluation Conference (ECF No. 24).
14          Accordingly,
15          IT IS HEREBY ORDERED that any opposition to the Motion to Excuse the Attendance of
16   Defendant Christopher Klemp from the December 3, 2018 Early Neutral Evaluation Conference (ECF
17   No. 24) must be filed on or before November 26, 2018.
18

19          DATED this 19th day of November, 2018.
                                                             _________________________
20
                                                             CAM FERENBACH
21
                                                             UNITED STATES MAGISTRATE JUDGE

22

23

24

25
